         Case 1:18-cv-09936-LGS Document 308 Filed 06/08/21 Page 1 of 2




                                                                                      June 8, 2021
VIA ECF

The Honorable Lorna G. Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
       Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
       We write on behalf of the parties in the above-referenced action, pursuant to this Court’s
October 28, 2020 Order (Doc. No. 293 (the “October 28 Order”)), to provide the Court with an
update on the status of appellate proceedings before the United States Court of Appeals for the
Second Circuit.
        The Second Circuit took the case under submission on December 1, 2020, following oral
argument before Judges Sack, Chin, and Lohier. (2d Cir. Doc. No. 227.) At the close of argument,
the panel ordered that “the stay will remain in place until we vacate it.” (Hrg. Audio at 37:40 to
37:50, available at https://www.ca2.uscourts.gov/oral_arguments.html (Chin, J., presiding).) The
Second Circuit has not taken further action since that time.
       The parties will continue to file joint letters updating the Court on the status of appellate
proceedings at least every 60 days until the Second Circuit issues a decision on the merits of the
consolidated appeals.
                                                       Respectfully submitted,
    Case 1:18-cv-09936-LGS Document 308 Filed 06/08/21 Page 2 of 2




/s/ Roberta A. Kaplan
Roberta A. Kaplan
John C. Quinn
Alexander J. Rodney

KAPLAN HECKER & FINK LLP
350 Fifth Avenue, Suite 7110
New York, New York 10118
Telephone: (212) 763-0883
Facsimile: (212) 564-0883
rkaplan@kaplanhecker.com
jquinn@kaplanhecker.com
arodney@kaplanhecker.com

Andrew G. Celli, Jr.
Matthew D. Brinckerhoff
O. Andrew F. Wilson
David Berman
Nick Bourland

EMERY CELLI BRINCKERHOFF ABADY WARD &
MAAZEL LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbawm.com
mbrinckerhoff@ecbawm.com
awilson@ecbawm.com
dberman@ecbawm.com
nbourland@ecbawm.com

Attorneys for Plaintiffs


/s/ Joanna C. Hendon
Joanna C. Hendon

ALSTON & BIRD
90 Park Avenue
New York, New York 10016
Telephone: (212) 210-1244
Facsimile: (212) 210-9444
joanna.hendon@alston.com

Attorneys for Defendants



                                   2
